   Case 1:15-cv-06605-JFK-OTW Document 128 Filed 03/20/19 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------- X
THE STATE OF NEW YORK EX REL       :
VINOD KHURANA and THE CITY OF      :
NEW YORK EX REL VINOD KHURANA,     :
                                   :
                    Plaintiffs,    :          No. 15 Civ. 6605 (JFK)
                                   :
    - against -                    :             OPINION & ORDER
                                   :
SPHERION CORP. (N/K/A SFN GROUP,   :
INC.),                             :
                    Defendant.     :
---------------------------------- X
APPEARANCES

FOR PLAINTIFF/RELATOR VINOD KHURANA:
     David E. Kovel, Esq.
     David A. Bishop, Esq.
     KIRBY MCINERNEY LLP

FOR DEFENDANT SPHERION CORP.:
     Christopher F. Robertson
     Howard Wexler
     Lisa L. Savadjian
     SEYFARTH SHAW LLP

JOHN F. KEENAN, United States District Judge:

     Plaintiff Vinod Khurana moves the Court for leave to file a

"Second" Proposed Third Amended Complaint (the "Second TAC")

pursuant to Federal Rule of Civil Procedure 15(a).         For the

reasons stated below, Plaintiff's motion is denied.

                           I.    Background

  A. Factual Background

     The Court presumes familiarity with the factual background

of this case as laid out extensively in the Court's three


                                   1
   Case 1:15-cv-06605-JFK-OTW Document 128 Filed 03/20/19 Page 2 of 10



previous Orders. (See ECF Nos. 70, 86, 96.)       Briefly stated,

Plaintiff is a former employee of Defendant Spherion Corp.

("Spherion"), a company that provided quality assurance services

over the CityTime project, an initiative started by the City of

New York (the "City") and the Office of Payroll Administration

("OPA") in 1998 to automate time-keeping and payroll functions

for approximately 180,000 City employees. (Second Amended

Complaint ¶¶ 9, 13 [hereinafter "SAC"]).

    Plaintiff claims that Spherion employed two consultants to

work on the CityTime project, Mark Mazer and Scott Berger, who

"turned the . . . project into their personal bank account" and

"were largely responsible for developing and implementing what

Preet Bharara, the United States Attorney in Manhattan, called

'one of the worst, if not the worst, financial crimes against

the city.'"(Id. ¶ 2.)

    Plaintiff alleges that, as a load performance tester on the

CityTime project, he began noticing performance problems with

the CityTime software. (Id. ¶ 29.)      From 2004 to 2005, Plaintiff

alleges that he told individuals at the Financial Information

Services Agency ("FISA") on multiple occasions that the program

would not support the number of users required, and that Mazer

and Berger had told him they knew the project was going to fail.

(Id. ¶ 32.)   Plaintiff claims that "on numerous occasions" he

also told Spherion representatives about "serious problems" with

                                   2
      Case 1:15-cv-06605-JFK-OTW Document 128 Filed 03/20/19 Page 3 of 10



CityTime, but Spherion "continued with the project as if those

problems did not exist" and continued billing the City without

taking any action to remove Mazer and Berger. (Id. ¶¶ 34, 36.)

Further, Plaintiff alleges that he "personally witnessed or

developed knowledge of various other examples of suspicious or

outright fraudulent conduct," including billing the CityTime

contract from services that were prohibited, unnecessary, or not

provided. (Id. ¶ 45.)

       Plaintiff claims that he was retaliated against and

ultimately terminated in May 2007 for communicating to Spherion

and FISA that performance was poor and the project was failing.

(Id. ¶ 58.)

  B. Procedural History

       On March 31, 2011, Plaintiff brought this action in New

York State Supreme Court against Spherion.          On July 13, 2015, he

filed a second amended complaint (the "SAC") in which he alleged

that Spherion was liable under New York False Claims Act ("NYS

FCA") and the New York City False Claims Act ("NYC FCA") for the

submission of false claims to the City (the "qui tam claims").

Plaintiff also asserted two claims for retaliation under the NYS

FCA and NYC FCA.      On August 20, 2015, Spherion removed the case

to this Court. (See Notice of Removal (Aug. 20, 2015), ECF No.

1.)



                                      3
   Case 1:15-cv-06605-JFK-OTW Document 128 Filed 03/20/19 Page 4 of 10



    On October 9, 2015, Spherion moved to dismiss the SAC

pursuant to Federal Rules of Civil Procedure 12(b)(6) and 9(b)

for failure to state a claim and failure to plead fraud with

particularity.   In opposing Spherion's motion to dismiss,

Plaintiff asserted the theory that Spherion was liable for

submitting false claims to the City because it "failed to

provide quality assurance services" as required by its contract

with the OPA (the "QA claim"). (Pl.'s Mem. of Law in Opp. to

Mot. to Dismiss SAC at 11-12 (Dec. 23, 2015), ECF No. 24.)          On

November 10, 2016, the Court granted in part Spherion's motion

to dismiss as to Plaintiff's qui tam claims. (See Op. &          Order

at 50 (Nov. 10, 2016), ECF No. 70.)      It held that Plaintiff

failed to allege a theory of factual falsity or implied false

certification with regard to the QA claim. (Id. at 35-38.)          The

Court denied Spherion's motion to dismiss Plaintiff's

retaliation claims. (Id. at 49.)

    On December 12, 2016, Plaintiff moved for leave to file a

Third Amended Complaint (the "TAC"). (Mot. for Leave to File TAC

(Dec. 12, 2016), ECF No. 72.)     Plaintiff contended that the TAC

contained "newly alleged information" from documentary discovery

produced by the City that was unavailable when he filed the SAC.

(Pl.'s Mem. of Law in Supp. of Mot. for Leave to File TAC at 1

(Dec. 12, 2016), ECF No. 73.) Plaintiff argued that the TAC

cured the deficiencies in the QA claim because it contained

                                   4
   Case 1:15-cv-06605-JFK-OTW Document 128 Filed 03/20/19 Page 5 of 10



additional allegations that Spherion did not provide any bona

fide QA services but, rather, outsourced its quality assurance

obligations to conflicted parties. (Id. at 6-8.)        On April 21,

2017, the Court denied Plaintiff leave to amend and dismissed

his qui tam claims with prejudice. (See Op. & Order (Apr. 21,

2017), ECF No. 86.)    Regarding the QA claim, the Court held that

although Plaintiff's new allegations raised a plausible theory

of factual falsity, they failed to satisfy Rule 9(b) and,

therefore, did not cure the deficiencies that the Court had

identified in its previous order. (Id. at 26.)

    On August 18, 2017, Plaintiff moved pursuant to Rule 54(b)

for entry of the Court's Orders as final judgments and to stay

proceedings on his retaliation claims during the pendency of the

appeal of the Orders. (Mot. for Entry of Judgment under Rule

54(b) (Sept. 20, 2017), ECF No. 91.)      The Court denied the

motion. (See Op. & Order at 16 (June 20, 2018), ECF No. 96.)

    On February 8, 2019, Plaintiff moved the Court for leave to

file a Second TAC because "discovery has resulted in new facts

and evidence" that remedy the weaknesses the Court identified

when it dismissed Plaintiff's QA claim with prejudice. (Pl.'s

Mem. of Law in Supp. of Mot. for Leave to File Second Proposed

TAC at 1 (Feb. 8, 2019), ECF No. 122 [hereinafter "Mem."].).

                           II.   Discussion



                                   5
   Case 1:15-cv-06605-JFK-OTW Document 128 Filed 03/20/19 Page 6 of 10



    Leave to amend a pleading should be freely granted when

justice so requires. Fed. R. Civ. P. 15(a); Dluhos v. Floating &

Abandoned Vessel, 162 F.3d 63, 69 (2d Cir. 1998).        District

courts, however, "ha[ve] broad discretion in determining whether

to grant leave to amend," Gurary v. Winehouse, 235 F.3d 792, 801

(2d Cir. 2000), and "may properly deny leave to amend in cases

of 'undue delay, bad faith or dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by

virtue of the allowance of the amendment, futility of amendment,

etc.'" Pasternack v. Lab. Corp. of Am., 892 F. Supp. 2d 540, 549

(S.D.N.Y. 2012) (quoting Ruotolo v. City of New York, 514 F.3d

184, 191 (2d Cir. 2008)).

    Courts have treated a party's motion for leave to amend a

claim that has been dismissed with prejudice as a motion for

reconsideration under Rule 54(b). See In re Bisys Sec. Litig.,

496 F. Supp. 2d 384, 386 (S.D.N.Y. 2007) ("Plaintiffs purport to

be making this request under Fed. R. Civ. P. 15(a), relating to

amended pleadings.    Since, however . . . , the claims against

PwC were previously dismissed with prejudice, the Court will

construe plaintiffs' request as a motion under Fed. R. Civ. P.

54(b), seeking revision of the dismissal with prejudice prior to

final judgment being entered."); see also Microbanc, LLC v.

InspireMD, Inc., No. 16 CV 3860-LTS, 2018 WL 522335, at *3

                                   6
   Case 1:15-cv-06605-JFK-OTW Document 128 Filed 03/20/19 Page 7 of 10



(S.D.N.Y. Jan. 22, 2018) ("Because the Court dismissed

Plaintiff's unjust enrichment, quantum meruit, and fraud claims

with prejudice, the Court construes Plaintiff's motion for leave

to amend with respect to those claims as a motion for

reconsideration of the February Opinion . . . .").

    A party moving for reconsideration "must do so within the

strictures of the law of the case doctrine," see Virgin Atl.

Airways, Ltd. v. Nat'l Mediation Bd., 956 F.2d 1245, 1255

(2d Cir. 1992), and thus "subject to the caveat that 'where

litigants have once battled for the court's decision, they

should neither be required, nor without good reason permitted,

to battle for it again.'" See Official Comm. of the Unsecured

Creditors of Color Tile, Inc. v. Coopers & Lybrand, 322 F.3d

147, 167 (2d Cir. 2003) (quoting Zdanok v. Glidden Co., 327 F.2d

944, 953 (2d Cir. 1964)).     Where, as here, the qui tam claims

against Spherion were dismissed with prejudice, such decision

may not be changed "unless there is 'an intervening change of

controlling law, the availability of new evidence, or the need

to correct a clear error or prevent a manifest injustice.'" Id.

(quoting Virgin Atl. Airways, Ltd., 956 F.2d at 1255).         "Even if

any of these factors is present, moreover, it must be weighed

against the prejudice that reopening will cause to the dismissed

party." In re Bisys Sec. Litig., 496 F. Supp. at 386.



                                   7
   Case 1:15-cv-06605-JFK-OTW Document 128 Filed 03/20/19 Page 8 of 10



    Plaintiff argues that the Court should reconsider its prior

decisions dismissing Plaintiff's qui tam claims with prejudice

because "discovery has resulted in new facts and evidence" that

were not available when Plaintiff previously amended the SAC.

(Mem. at 2.)   Specifically, he has incorporated in the Second

TAC (1) "an actual invoice sent by Defendant Spherion to New

York City for CityTime QA services purportedly performed by

Spherion consultants, for which New York City never received the

benefit" and (2) deposition testimony further elaborating on the

quality assurance services Spherion was supposed to, but did

not, provide. (Id.)    Plaintiff concedes that, at this juncture,

a motion to reconsider would be untimely pursuant to Local Civil

Rule 6.3, which specifies that a motion to reconsider must be

made within fourteen days of entry of the order in question.

(Id.); see Local Civil R. 6.3.     He argues that a late-filed

motion to reconsider, however, is reviewable by a court "when

the motion . . . is based upon newly discovered evidence." (Mem.

at 4.)

    The Court declines to reconsider its prior decisions

dismissing Plaintiff's qui tam claims.       First, the invoice

Plaintiff incorporates in the Second TAC is not new evidence --

it was produced to Plaintiff in the spring of 2016, in advance

of (1) his December 12, 2016 motion for leave to amend his



                                   8
   Case 1:15-cv-06605-JFK-OTW Document 128 Filed 03/20/19 Page 9 of 10



complaint, and (2) his September 20, 2017 motion for entry of

final judgment.

    Second, the deposition testimony's added weight to

Plaintiff's qui tam claims, if any, does not overcome the

prejudice Spherion would incur if this Court were to grant

Plaintiff's motion.    In determining what constitutes

"prejudice," courts "consider whether the assertion of the new

claim would: '(i) require the opponent to expend significant

additional resources to conduct discovery and prepare for trial;

(ii) significantly delay the resolution of the dispute; or (iii)

prevent the plaintiff from bringing a timely action in another

jurisdiction.'" Ferring B.V. v. Serenity Pharm., LLC, No. 17

CIV. 9922, 2019 WL 117316, at *2 (S.D.N.Y. Jan. 7, 2019)

(quoting Block v. First Blood Assocs., 988 F.2d 344, 350 (2d

Cir. 1993)).   Here, if the Court were to grant Plaintiff's

motion, it would have to reopen discovery and Spherion would

have to spend significant resources conducting additional fact

discovery on qui tam claims that were dismissed on April 21,

2017, almost two years ago.     Moreover, having to reopen

discovery would significantly delay the resolution of this

dispute, which has been pending for over three years.         Thus, the

Court declines to allow Plaintiff another bite at the apple, and

his motion for leave to file the Second TAC is denied.

                        III. Attorneys' Fees

                                   9
Case 1:15-cv-06605-JFK-OTW Document 128 Filed 03/20/19 Page 10 of 10
